                                                                                                         F
                              State of California
                                  Secretary of State
                              Statement of Information                                                                     GC97654
                                      (Foreign Corporation)
                            FEES (Filing and Disclosure): $25.00.                                                            FILED
                         If this is an amendment, see instructions.                                            In the office of the Secretary of State
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                      of the State of California
1. CORPORATE NAME
                                                                                                                         FEB-07 2020
     INTEL CORPORATION




2. CALIFORNIA CORPORATE NUMBER
                                                                   C1636032                                           This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 13.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                         STATE       ZIP CODE
2200 MISSION COLLEGE BLVD. RNB-5-125, SANTA CLARA, CA 95054-1537
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                         STATE       ZIP CODE


6.    MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                CITY                         STATE       ZIP CODE



6.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                             CITY                         STATE       ZIP CODE
 ROBERT H. SWAN            2200 MISSION COLLEGE BLVD. RNB-5-125, SANTA CLARA, CA 95054-1537
8.    SECRETARY                               ADDRESS                                             CITY                         STATE       ZIP CODE
SUSIE GIORDANO             2200 MISSION COLLEGE BLVD. RNB-5-125, SANTA CLARA, CA 95054-1537
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                             CITY                         STATE       ZIP CODE
GEORGE S. DAVIS            2200 MISSION COLLEGE BLVD. RNB-5-125, SANTA CLARA, CA 95054-1537
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS

 C T CORPORATION SYSTEM
11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                        STATE       ZIP CODE



Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
MANUFACTURING
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 02/07/2020            KELLY LETTMANN                                           POWER OF ATTORNEY
      DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                        TITLE                             SIGNATURE
SI-350 (REV 01/2013)                                                                                                   APPROVED BY SECRETARY OF STATE

                                                                                                             DECLARATION EXHIBIT 1
                                                                                                                        Page 1 of 1
                                                                                                            Home | Latest Filings | Previous Page




                          EDGAR Search Results

SEC Home » Search the Next-Generation EDGAR System » Company Search » Current Page


INTEL CORP CIK#: 0000050863 (see all company filings)                                  Business Address             Mailing Address
                                                                                       2200 MISSION COLLEGE         2200 MISSION COLLEGE
SIC: 3674 - SEMICONDUCTORS & RELATED DEVICES                                           BLVD                         BLVD
State location: CA | State of Inc.: DE | Fiscal Year End: 1228                         RNB-4-151                    RNB-4-151
(Office of Manufacturing)                                                              SANTA CLARA CA 95054         SANTA CLARA CA 95054
Get insider transactions for this issuer.                                              4087658080
Get insider transactions for this reporting owner.

                                                                                                                  Search Within Files
Filter Results

                                             Ownership?
                       Prior to:                           Limit Results Per                                      Enter keywords
Filing Type:                                     include                       Search
                       (YYYYMMDD)                          Page
                                                 exclude 40 Entries            Show All
                                                                                                                      Search
                                                 only

Items 1 - 40     RSS Feed                                                                                                           Next 40

Filings   Format                            Description                                                        Filing Date File/Film Number
                                            Current report, item 5.02                                                       000-06217
8-K        Documents     Interactive Data                                                                      2021-01-22
                                            Acc-no: 0001193125-21-014847 (34 Act) Size: 144 KB                              21546510
                                            Automatic shelf registration statement of securities of well-
                                                                                                                            333-252340
S-3ASR     Documents                        known seasoned issuers                                             2021-01-22
                                                                                                                            21546045
                                            Acc-no: 0001193125-21-014763 (33 Act) Size: 273 KB
                                            Annual report [Section 13 and 15(d), not S-K Item 405]                          000-06217
10-K       Documents     Interactive Data                                                                      2021-01-22
                                            Acc-no: 0000050863-21-000010 (34 Act) Size: 62 MB                               21543276
                                            Current report, items 2.02, 7.01, and 9.01                                      000-06217
8-K        Documents     Interactive Data                                                                      2021-01-21
                                            Acc-no: 0000050863-21-000009 (34 Act) Size: 702 KB                              21542005
                                            Current report, items 2.02, 5.02, 7.01, and 9.01                                000-06217
8-K        Documents     Interactive Data                                                                      2021-01-14
                                            Acc-no: 0001193125-21-009142 (34 Act) Size: 246 KB                              21529564
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2021-01-06
                                            Acc-no: 0001127602-21-000979 Size: 8 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-12-29
                                            Acc-no: 0001127602-20-032518 Size: 5 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-12-29
                                            Acc-no: 0001127602-20-032512 Size: 5 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-18
                                            Acc-no: 0001127602-20-029452 Size: 8 KB
                                            Quarterly report filed by institutional managers, Holdings                      028-04527
13F-HR     Documents                                                                                           2020-11-12
                                            Acc-no: 0000950123-20-011429 (34 Act) Size: 5 KB                                201305275
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028028 Size: 24 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028026 Size: 20 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028024 Size: 18 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028021 Size: 20 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028017 Size: 8 KB
                                            Statement of changes in beneficial ownership of securities
4          Documents                                                                                           2020-11-03
                                            Acc-no: 0001127602-20-028012 Size: 26 KB
                                                                                                    DECLARATION EXHIBIT 2
                                                                                                               Page 1 of 2
4          Documents                       Statement of changes in beneficial ownership of securities     2020-10-29
                                           Acc-no: 0001127602-20-027643 Size: 5 KB
                                           Statement of changes in beneficial ownership of securities                  001-39651
4          Documents                                                                                      2020-10-28
                                           Acc-no: 0000899243-20-029507 (34 Act) Size: 7 KB                            201269018
                                           Quarterly report [Sections 13 or 15(d)]                                   000-06217
10-Q       Documents    Interactive Data                                                                  2020-10-23
                                           Acc-no: 0000050863-20-000043 (34 Act) Size: 13 MB                         201255685
                                           Initial statement of beneficial ownership of securities                   001-39651
3          Documents                                                                                      2020-10-22
                                           Acc-no: 0000899243-20-029055 (34 Act) Size: 8 KB                          201255666
                                           Securities to be offered to employees in employee benefit
                                                                                                                       333-249614
S-8        Documents                       plans                                                          2020-10-22
                                                                                                                       201255361
                                           Acc-no: 0001193125-20-274467 (33 Act) Size: 50 KB
                                           Current report, items 2.02 and 9.01                                         000-06217
8-K        Documents    Interactive Data                                                                  2020-10-22
                                           Acc-no: 0000050863-20-000042 (34 Act) Size: 842 KB                          201255013
                                           Current report, items 1.01, 7.01, and 9.01                                  000-06217
8-K        Documents    Interactive Data                                                                  2020-10-20
                                           Acc-no: 0001193125-20-272580 (34 Act) Size: 1 MB                            201247449
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-10-07
                                           Acc-no: 0001127602-20-026666 Size: 8 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-09-29
                                           Acc-no: 0001127602-20-025832 Size: 5 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-09-29
                                           Acc-no: 0001127602-20-025830 Size: 5 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-09-23
                                           Acc-no: 0001127602-20-025633 Size: 4 KB
                                           Current report, items 8.01 and 9.01                                         000-06217
8-K        Documents    Interactive Data                                                                  2020-08-19
                                           Acc-no: 0001193125-20-224772 (34 Act) Size: 178 KB                          201117776
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-08-19
                                           Acc-no: 0001127602-20-023904 Size: 8 KB
                                           Current report, items 5.02 and 9.01                                         000-06217
8-K        Documents    Interactive Data                                                                  2020-08-14
                                           Acc-no: 0001193125-20-220333 (34 Act) Size: 184 KB                          201104935
                                           Quarterly report filed by institutional managers, Holdings                  028-04527
13F-HR     Documents                                                                                      2020-08-10
                                           Acc-no: 0000950123-20-007981 (34 Act) Size: 4 KB                            201086946
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-08-05
                                           Acc-no: 0001127602-20-022950 Size: 9 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-08-05
                                           Acc-no: 0001127602-20-022947 Size: 9 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022428 Size: 5 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022427 Size: 24 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022426 Size: 20 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022425 Size: 18 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022424 Size: 18 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022423 Size: 18 KB
                                           Statement of changes in beneficial ownership of securities
4          Documents                                                                                      2020-07-31
                                           Acc-no: 0001127602-20-022419 Size: 8 KB

                                                                                                                                Next 40


https://www.sec.gov/cgi-bin/browse-edgar

Home | Search the Next-Generation EDGAR System | Previous Page                                                          Modified 07/18/2014




                                                                                                     DECLARATION EXHIBIT 2
                                                                                                                Page 2 of 2
